 HAMMARY MANUFACTURING CORPORATIONHamnry Manufacturing Corporation, a Division ofU.S. Industries, Inc. and Upholsterers' Interna-tional Union of North America, AFL-CIO.Case 11-CA-8232October 8, 1982ORDER GRANTING MOTION ANDAMENDING DECISION AND ORDEROn September 30, 1981, the National Labor Re-lations Board issued a Decision and Order' in theabove-entitled proceeding in which it affirmed therulings, findings, and conclusions of the Adminis-trative Law Judge and adopted his recommendedOrder with certain modifications. The Boardfound, inter alia, that Respondent had violated Sec-tion 8(aX1) of the National Labor Relations Act, asamended, by disparately maintaining and enforcinga no-solicitation rule which prohibits union solicita-tion, but permits nonunion solicitation. The Boardordered that it cease and desist therefrom and takecertain affirmative action to remedy the unfairlabor practices.On December 18, 1981,2 Respondent filed amotion for reconsideration contending that theBoard should reconsider its conclusion that a no-solicitation rule is invalid on its face because itmakes an exception for the United Way campaign.Thereafter, the General Counsel filed an opposi-tion3 and supplemental motions in response; Re-spondent filed a supplemental motion for reconsid-eration; the United Way of America filed a motionto modify or to set aside the Board's Decision andOrder; the National Association of ConvenienceStores and the Chamber of Commerce of theUnited States of America each filed a brief amicuscuriae. It is now the position of all parties to thisproceeding that the Board reconsider its Decisioninsofar as it relates to footnote 2 concerning Re-spondent's exception for the United Way cam-paign.Having duly considered Respondent's motion,the responses filed thereto, and the entire record inthe case, the Board grants4Respondent's motion tothe extent set forth below:' 258 NLRB 1319.' Pursuant to Sec. 102.48(d) of the Board's Rules and RegulationsSeries 8, as amended, the due date for receipt of motions for reconsider-ation filed with the Board in this proceeding was October 23, 1981. Inlight of the circumstances involved herein, the Board has decided to con-sider the Respondent's motion for reconsideration.The Oeneral Counsel has withdrawn the opposition.4 Our dissenting colleague'rs position is simply that any exception to ano-solicitation rule establishes that the employer's interest in maintainingproduction and discipline does not, as a matter of law, outweigh the Sec.7 right of employees to engage in union solicitation. Certainly any excep-tion is a factor to be considered in determining the validity of such rules.It is not, however, the only factor, and we cannot agree that the per sestandard urged by the dissent adequately or reasonably strikes the properbalance. The Board and the courts consistently have held that an employ.265 NLRB No. 7Footnote 2 is amended by striking the followinglanguage therefrom:"Additionally, we find Respondent's no-solicita-tion rule invalid to the extent that it sets out theannual campaign for the United Way as 'the soleexception' to the rule's restrictions on solicitation.This exception does nothing less than sanction therule's disparate application and therefore is unlaw-ful."MEMBER FANNING, concurring:I concur. Member Jenkins in his dissent decidesan issue not required by the complaint in this case,and then insists that his colleagues decide the sameissue. Contrary to his assertions, it is not necessaryto determine whether Respondent's no-solicitationrule, which made an exception for the United Way,is per se lawful or unlawful. The facial validity ofthe rule was not attacked by the complaint, and itis not appropriate to decide that important policyissue in the present posture of this proceeding. Theevidence presented, including evidence of numer-ous exceptions that Respondent made to its no-so-licitation policy in behalf of the United Way andother activities, establishes that Respondent hastreated union activity differently from nonunion ac-tivity, and thereby has violated the Act. That is allthat it is necessary to decide here. It is all theBoard should decide here. It is all I do decide here.MEMBER JENKINS, dissenting in part:My colleagues here hold lawful Respondent'sno-solicitation rule which prohibits all employeeer does not violate Sec. 8(aXl) by permitting a small number of isolated"beneficent acts" as narrow exceptions to a no-solicitation rule. See, e.g.,Serv-Air, Inc. v. N.LR.B., 395 F.2d 557 (10th Cir. 1968), on remand 175NLRB 801 (1969); Emerson Electric CoL. U.S Electrical Motors Division,187 NLRB 294 (1970). Thus, rather than finding an exception for chari-ties to be a per se violation of the Act, the Board has evaluated the"quantum of... incidents" involved to determine whether unlawful dis-crimination has occurred. See, e.g., Sery-Air, Inc., 175 NLRB 801 (1969);Saint Vincent's Hospital, 265 NLRB 38 (1982).In this case the question presented is whether Respondent treatedunion activity in a discriminatory manner. Our determination that it did isnot based on the existence of the stated exception for United Way solici-tations. But we do consider evidence concerning the level and nature ofsolicitations under that exception in evaluating the rule. As our originaldecision and the Administrative Law Judge's Decision pointed out, de-spite maintaining a no-solicitation rule, Respondent permitted employeesduring working time to sell numerous products, to conduct a raffle, andto collect for a flower fund, and itself sponsored an annual United Waycampaign. Yet, Respondent prohibited employees for engaging in unionactivities and discharged an employee for union solicitation. These factswarrant our finding that Respondent applies its no-solicitation rule in adisparate manner. The Oeneral Counsel does not contend that the no-so-licitation rule on its face was unlawful, and indeed acknowledges in hismemorandum in support of Respondent's motion that an employer's tol-erance of isolated beneficent solicitation does not by itself constitute sum-cient evidence of disparate treatment of union solicitation. Our decisionhere simply represents a determination that the evidence presented estab-lishes Respondent's disparate treatment of union activity, The dissentingopinion volunteers a broad policy conclusion not required by the facts ofthis case.57 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsolicitation in its plant, including union solicitation,except that solicitation for the United Way' is per-mitted. United Way solicitation is, of course,formal, thorough, extensive, repetitious, and pro-tracted. Thus, in its interference with productiondiscipline it is in every way comparable to unionsolicitation. Indeed, an element of employer coer-cion in support of the solicitation (arguably increas-ing the disruption of production) is often present,not often found in union campaigns. It should bemade plain at the outset that we are not consider-ing here a case of de minimis incursion into em-ployee rights,5or a case where the solicitation isby nonemployees for purposes directly and imme-diately related to the work of the employer." Withsuch cases I have no disagreement. But my col-leagues, in their footnote response to my argument,fail to make it clear that they are validating an em-ployer rule permitting charitable solicitation on ascale comparable to union solicitation, and simulta-neously prohibiting the union solicitation which thestatute protects. This is the issue on which we partcompany.The National Labor Relations Act grants em-ployees a statutory right to engage in union solici-tation at their place of work limited only by an em-ployer's legitimate interest in maintaining produc-tivity and plant discipline.7Accordingly, thisBoard finds presumptively lawful rules restrictingunion solicitation while employees are expected tobe working.8This standard the Supreme Court hasapproved as "an adjustment between the undisput-ed right of self-organization assured to employeesunder the Wagner Act and equally undisputedright of employers to maintain discipline in theirestablishment."9However, where such rules areenforced against union solicitation and not againstother forms of solicitation, the employer's interestin production and discipline is overcome by theemployees' Section 7 interest in not allowing theemployer to subject their union activity to dispar-ate standards.10These principles are part of thebedrock of the Act's protection of employees' free-dom to engage in concerted activity and collectivebargaining.The majority asserts that to find unlawful inter-ference here would amount to a "per se" rule andSee, e.g., Emerson Electric Co., U.S. Electrical Motors Division, 187NLRB 284, fn. 2 (1970); Serv-Air. Inc., 175 NLRB 801, 802, fn. 3 (1969).o See, e.g., Rochester General Hospital, 234 NLRB 253, 259 (1978).Daylin Inc. Discount Division d/b/a Miller's Discount Dept. Stores, 198NLRB 281 (1972).8 Peyton Packing Company, Inc., 49 NLRB 828, 849 (1943); Stoddard-Quirk Manufacturing Co., 138 NLRB 615 (1962).9 Republic Aviation Corporation v. N.L.R.B., 324 U.S. 793, 797-798(1945).io Lenox Hill Hospital, 225 NLRB 1237, 1242 (1976); MontgomeryWard & Co.. Incorporated, 202 NLRB 978 (1973).that a "proper balance" requires that this disparatetreatment of union solicitation be permitted. How-ever, the Act does not permit an employer toengage in "one," "some," or "a few" instances ofinterference, restraint, coercion, or discriminatorydischarge; one is a violation, and repetition is notnecessary. The balance in the inplant solicitation byemployees for their own union was struck in Re-public Aviation at the point where the employer, inthe interest of production, could uniformly prohibitsolicitation. At that point, the balancing is exhaust-ed; the further intrusion by the employer which mycolleagues permit creates a prohibited imbalance."Equally misplaced is my colleagues' objectionthat I would establish a per se rule, contrary to thestatute. But the Act itself establishes, by its ownterms, that discrimination against employees' sup-port of a union is per se a violation of the statute.Permitting conduct to others while prohibiting thesame conduct by union supporters is, by definition,discrimination. The Act does not permit a little bitof discrimination, here or there, now and then; itforbids all of it. In advancing the per se rule objec-tion my colleagues confuse two different issues: de-termination of facts, such as adequate access to em-ployees outside the plant by nonemployee organiz-ers (in which we avoid per se rules) and determin-ing issues of law, such as whether disparate treat-ment between union supporters and others is for-bidden discrimination (in which cases we uniformlyfind a violation). The disparate treatment here con-cededly occurred, and a per se rule that it violatesthe Act is no more objectionable than a per se rulethat a discriminatory discharge does so. In holdingotherwise, my colleagues allow an employer to de-termine that interference with production and disci-pline for purposes he determines to be desirable(United Way, factory outlet tours, or raffle tickets)are tolerable for business reasons, and that unionsolicitation is per se not thus tolerable. That is, theyallow the employer to establish his own per se ruleagainst union support in the plant.My colleagues have themselves, repeatedly andrecently, rejected this course of action. They havefound that prohibiting union solicitation for unionsis unlawful if solicitation for U.S. Savings Bonds,United Way, and the Boston Pops Orchestra is per-mitted.'2And they have reached the same resultwhere union solicitation was prohibited and theworthy purposes which were allowed to solicitwere the Salvation Army, Disabled Veterans, andI t Paceco, a Division of Fruehauf Corporation, 237 NLRB 399 (1978);Imco Container Company, 208 NLRB 874 (1974).1L Honeywell, Inc., 262 NLRB 1402 (1982) (Chairman Van de Waterand Members Jenkins and Zimmerman).58 HAMMARY MANUFACTURING CORPORATIONShriners. sDoes United Way in this case havesome special magic these other worthy purposes donot, and it itself lacked in the first case? If so, whatis it?My colleagues' new standard will require themnext to consider how much and what kind of non-union solicitation will compel the employer toallow union solicitation. For two charities? Sever-al? Which? All? How are we to determine what isa charity? For noncharitable but public purposes?Education? Civic and community activities? Andhow much solicitation by the union must be per-mitted in "balance" to these other solicitations?Are all these issues to be left to the employer'sjudgment? If not, the end of this new workload forthe Board is not in sight, though our lack of exper-tise is. And, most importantly, if the "balance" isstruck in favor of one or more worthy purposes,how can my colleagues ignore the congressionaldeclaration in the Act that collective bargaining byemployees through unions is a public and nationalgood?That the benficiary of the solicitation here maybe the exemplar, and is almost certainly the mostpervasive, of worthy purposes warrants no excep-tion for it. The only exception to the Act's require-ments originally was "hospitals"; from this, theBoard analogized to establish other worthy pur-pose exemptions in a rather checkered and incon-sistent fashion, an approach which appears to meto have been wholly unwarranted. However, inCornell University, 183 NLRB 329 (1970), and YaleUniversity, 189 NLRB 904 (1971), the Board un-equivocally repudiated this course and held theworthiness of their purposes provided no exemp-tion for colleges and universities. Subsequently, thesame rule was applied to secondary schools;'" pri-vate elementary, secondary, preschool, and specialeducation institutions;1' art galleries and schools ofart;"6nonprofit radio stations;'7symphony orches-tras;'8and orphan asylums. ' 9's Montgomery Ward & Company, Inc., 265 NLRB 60 (1982) (Chair-man Van de Water and Members Fanning, Jenkins, and Zimmerman)"4 Shattuck School, 189 NLRB 886 (1971)." 39 F.R. 43410 (1974).'a Trustees of the Corcoran Gallery of Art, 186 NLRB 565 (1970); Min-neapolis Society of Fine Arts, 194 NLRB 371 (1971).1? Pacifica Foundation-KPFA, 186 NLRB 825 (1970).Thereafter, in 1974, Congress endorsed and rati-fied the Board's action by removing from the Actthe exemption for hospitals and providing specifi-cally that health care institutions would be cov-ered. In thus expunging from the Act the only pro-vision which furnished a springboard for theBoard's former exemptions of "worthy purpose"institutions or organizations, Congress has spokenplainly against providing special treatment forworthy purposes. Congress has thus closed thedoor to the exception which my colleagues nowprovided for the United Way because of the gener-osity of its activities.20Worthiness of purpose is not a basis for specialtreatment under the Act. We have long since leftthat standard behind us, and Congress, in enactingthe health care amendments to the Act, has en-dorsed our action. When an employer makes ex-ceptions to his no-solicitation rules, the same excep-tions must be extended to union solicitation. Wor-thiness of purpose cannot provide preference in so-licitation over the statutory guarantee provided forunion solicitation. Any deviation from this standardviolates Section 8(a)(1).It may also violate the Constitution. By graftingthis exception for worthy purpose solicitation ontothe Act, the majority breaches the production anddiscipline barrier which is the only justification forprohibiting union speech in the workplace. Indoing so, they create discriminatory classificationswhich raise fundamental issues regarding freespeech.21 As stated recently by the Supreme Courtin Catholic Bishop,22evidence of clear congression-al intent is necessary before the Board may act in amanner which creates a significant risk that thefirst amendment will be infringed.My colleagues Fanning and Zimmerman rwereright the first time in disposing of this issue here. Icannot join the majority in reentering a morassfrom which the Board extricated itself more than adecade ago. I dissent.La Rules and Regulations, Sec. 103.2 (1973).'" The Rhode Island Catholic Orphan Asylum, a/k/a Str. Aloysius Home,224 NLRB 1344 (1976).0o See cases cited in fn. 16, above.ti See Taxation with Representation of Washington v. Regan, No. 79-1464 (D.C. Cir., March 26, 1982)." N.LR.B. v. Catholic Bishop of Chicago, 440 U.S. 490 (1979).59